Citation Nr: 1604491	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  12-34 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss, currently rated as 0 percent disabling.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in April 2011; a statement of the case was issued in October 2012; and a substantive appeal was received in December 2012.   

The Board notes that the January 2011 rating decision granted service connection for tinnitus and for left ear hearing loss only.  Service connection for right ear hearing loss was denied.  The RO subsequently granted service connection for right ear hearing loss by way of a May 2013 rating decision.  

The Veteran presented testimony at a Board hearing in November 2015.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the current version of the Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

The Veteran submitted an October 2015 audiologic report from Garden State Hearing and Balance Center.  However, there were no puretone threshold findings at 3000 Hertz.  Moreover, while word recognition results were noted the report does not indicate what method of testing was employed. Consequently, although the report suggests that a higher rating may be warranted, it is inadequate for rating purposes.  Moreover, given that the findings are in stark contrast to the most recent VA examination (dated May 2013), the Board finds that another VA examination is warranted for the purpose of determining the current severity of the Veteran's hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA audiological examination to determine the severity of the service connected bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  The examination report should state that the claims file has been reviewed.  All necessary studies should be performed.  If the findings differ greatly from the October 2015 private audiologic examination results, the examiner should explain which findings are more accurate, and why.

A complete rationale should be given for all opinions and conclusions expressed.

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




